UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1759



CLARENCE MOORE,

                                              Plaintiff - Appellant,

          versus


RICHMOND NURSING HOME;     BORIS   T.   SIMMONS,
Police Officer, 1312-6,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:99-cv-00683-RLW)


Submitted: September 26, 2006              Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence Moore, Appellant Pro Se. Stephen Michael Barnett, CITY
ATTORNEY’S OFFICE, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Clarence Moore appeals the district court’s order denying

his “Motion for Consideration of some rights concerning nunc pro

tunc” and accompanying submissions.     We have reviewed the record

and find no reversible error.      Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.   Moore v. Richmond Nursing Home, No.

3:99-cv-00683-RLW (E.D. Va. June 1, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                - 2 -